DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-22, 24-30, 32-34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Neer (US 2011/0172525 A1) in view of Bruce et al. (US 2012/0029349 A1).
With regard to claim 19, Neer teaches a drug delivery device for delivering a medicament, the drug delivery device comprising: a housing arranged to contain a container (Figs. 3 and 4 member 122, contains syringe 144 via mount 126); a receiver coil (Fig. 4 member 130); wherein the receiver coil is arranged to receive energy from a transmitter coil by electromagnetic induction (Fig. 4 receives energy from 128, [0059]), wherein at least a portion of the energy received by the receiver coil is converted to heat energy at the receiver coil, and wherein the receiver coil is arranged in the drug delivery device to transfer the heat energy to the container to heat medicament contained in the container (Fig. 4, abstract, [0059], [0065], the coil 130 receives energy which is converted to heat by the heater which is located at the receiver coil as these components are adjacent each other, the heat is transferred to the container).  The receiver coil transfers power to the communications module which is incorporated into the control circuitry and software ([0069]-[0071], Fig. 4) but does not specifically show an energy storage unit associated with these electrical components.  However, Bruce et al. teach an injection system in which the communication device includes a battery which is recharged via induction during attachment which allows the communication device to function to store data when not attached (abstract, [0010], [0017], [0082], Fig. 3 members 132).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a battery associated with the communication module and circuitry of portion 122 of Neer which is recharged by the coil as Bruce et al. teach this is beneficial to allow the communication module and electronics to function when detached.
With regard to claim 20, see Fig. 4.
With regard to claim 21, the coil is located on the surface of the container as it is on embedded in the wall surrounding the surface of the container.
With regard to claim 22, alternatively 120 is taken as the housing and 122 is taken as part of the container and the coil is embedded within the wall of 122.
With regard to claims 24-28, a temperature sensor may be provided which is used to control the heater ([0065], [0073], [0075]-[0078]), the communication module circuitry is taken as part of the receiver coil which wirelessly transmits data (abstract, [0010], [0020], [0071]), information is visually displayed ([0044]).
With regard to claim 29, see [0025].
With regard to claim 30, Neer teaches a system comprising: a drug delivery device comprising: a housing arranged to contain a container (Figs. 3 and 4 member 122, contains syringe 144 via mount 126); a receiver coil (Fig. 4 member 130); wherein the receiver coil is arranged to receive energy from a transmitter coil by electromagnetic induction (Fig. 4 receives energy from 128, [0059]), wherein at least a portion of the energy received by the receiver coil is converted to heat energy at the receiver coil, and wherein the receiver coil is arranged in the drug delivery device to transfer the heat energy to the container to heat medicament contained in the container (Fig. 4, abstract, [0059], [0065], the coil 130 receives energy which is converted to heat by the heater which is located at the receiver coil as these components are adjacent each other, the heat is transferred to the container); and a charging device for heating medicament contained in the drug delivery device using electromagnetic induction, the charging device comprising: a driving circuit (Fig. 4 member 140); and a transmitter coil (Fig. 4 member 128), wherein the driving circuit is arranged to drive the transmitter coil, wherein the driving circuit and the transmitter coil are arranged to transmit energy to a receiver coil of the drug delivery device by electromagnetic induction, and wherein the receiver coil of the drug delivery device is arranged to receive the energy from the transmitter coil of the charging device and to heat medicament contained in the drug delivery device (Fig. 4, [0065], [0068]).  The receiver coil transfers power to the communications module which is incorporated into the control circuitry and software ([0069]-[0071], Fig. 4) but does not specifically show an energy storage unit associated with these electrical components.  However, Bruce et al. teach an injection system in which the communication device includes a battery which is recharged via induction during attachment which allows the communication device to function to store data when not attached (abstract, [0010], [0017], [0082], Fig. 3 members 132).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a battery associated with the communication module and circuitry of portion 122 of Neer which is recharged by the coil as Bruce et al. teach this is beneficial to allow the communication module and electronics to function when detached.
With regard to claims 32 and 33, Neer discloses a pressure jacket may be used which is taken as a sleeve that is part of the charging device which is beneficial when high pressures are being delivered ([0034], Fig. 1 member 26).  Though the pressure jacket is not shown in the embodiment in Figs. 3 and 4. it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure jacket in this embodiment since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009 and Neer teaches it is beneficial for using in high pressure deliveries.
With regard to claims 34 and 36, the communication module circuitry is taken as part of the transmitter coil which wirelessly transmits data (abstract, [0010], [0020], [0071]), the charging device may include a temperature sensor ([0078]).

Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neer (US 2011/0172525 A1) and Bruce et al. (US 2012/0029349 A1) as applied to claims 19 and 30 above, and further in view of Anderson et al. (US 2015/0202456 A1).
With regard to claims 23 and 31, Neer teaches induction is used but does not specifically recite resonant inductive coupling.  However, Anderson et al. teach equivalently using conventional inductive coupling or resonant coupling ([0324]).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use resonant inductive coupling in Neer as Anderson et al. teach this is equivalent to conventional induction and would yield the same predictable result.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neer (US 2011/0172525 A1) and Bruce et al. (US 2012/0029349 A1) in view of Hemond et al. (US 2012/0089114 A1).
With regard to claim 35, Neer teaches a device substantially as claimed but do not disclose an acoustic sensor detecting an acoustic signal indicative of a usage parameter.  However, Hemond et al. teach an injection device in which the control system senses various parameters of injection to dynamically adjust injection based on the sensed parameters and that such a parameter may be detected by an acoustic sensor ([0011], [0047], [0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an acoustic sensor in Neer as Hemond et al. teach such a sensor to be effective in dynamically controlling injection.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kunis et al. (US 2013/0109987 A1) which discloses induction used for power and heat ([0194]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783